     Case 3:21-cv-00598-JLS-WVG Document 16 Filed 08/17/21 PageID.444 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    MATTHEW LOTZE, an individual;                     Case No.: 21-CV-598 JLS (WVG)
      LAURA OHMAN, an individual; and
12
      THE FILIPINOFLASH, LLC, a Nevada                  ORDER GRANTING FOURTH
13    limited liability company,                        JOINT MOTION TO EXTEND TIME
                                      Plaintiffs,       FOR DEFENDANTS TO RESPOND
14
                                                        TO FIRST AMENDED COMPLAINT
15    v.
                                                        (ECF No. 15)
16    TOTAL LENDER SOLUTIONS, INC., et
      al.
17
                                    Defendants.
18
19
20         Presently before the Court is the Parties’ Fourth Joint Motion to Extend Time for
21   Defendants to Respond to First Amended Complaint (ECF No. 15). Good cause appearing,
22   the Court GRANTS the Joint Motion. Defendants must file their response to Plaintiffs’
23   First Amended Complaint within ten (10) days following entry of an order on the Trustee’s
24   ///
25   ///
26   ///
27   ///
28   ///

                                                    1
                                                                            21-CV-598 JLS (WVG)
     Case 3:21-cv-00598-JLS-WVG Document 16 Filed 08/17/21 PageID.445 Page 2 of 2



 1   motion to dismiss in The Filipinoflash, LLC’s Chapter 7 bankruptcy case, Case No. 21-
 2   01411-LT7.
 3         IT IS SO ORDERED.
 4   Dated: August 17, 2021
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               2
                                                                         21-CV-598 JLS (WVG)
